UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-01682) Exact name of registrant as specified in charter:	Putnam Voyager Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	August 1, 2011 — July 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Voyager Fund Annual report 7 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 54 About the Trustees 55 Officers 57 Consider these risks before investing: The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Message from the Trustees Dear Fellow Shareholder: High volatility continues to challenge stock and bond investors around the globe. Year-to-date through July2012, markets have made major advances and suffered sharp declines. Investor confidence has accordingly waxed, waned, and rebounded with renewed strength. These fluctuations reflect fast-changing perceptions of global macroeconomic data and policymakers’ inability to decisively solve problems ranging from deep structural issues in Europe’s economy to China’s fluctuating growth rate and U.S. fiscal risks. Amid the uncertainties these challenges engender, taking the long view becomes all the more critical for investors, as does relying on the expertise of a financial advisor, who can help you maintain a balanced investment approach. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Russell 1000 Growth Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. 4 Interview with your fund’s portfolio manager For the third consecutive year, U.S. stocks have displayed bouts of both strength and weakness. Are market fundamentals different this time around? Investors had no shortage of things to worry about this year. Europe’s ongoing debt crisis, China’s slowing economy, and a stronger dollar all took their toll on investor sentiment. However, the overall stock market persevered, driven mainly by defensive sectors. I believe the market fundamentals are quite different today. One of the most significant positives is the massive global monetary easing cycle, when just a year ago we were still seeing interest-rate tightening in Europe and emerging markets. In addition, I believe the U.S. economy is on a more solid footing today. The most significant risk here is the fiscal cliff — the looming tax increases and federal budget spending cuts that could weaken our recovering economy. I believe odds favor this being resolved, although it could be a messy process that impedes growth in the near term. At the same time, I am optimistic about some positive trends in the U.S. economy. I am particularly bullish on housing, where leading indicators are painting a much improved picture in terms of both home sales and home prices. What explains the fund’s negative return for the fiscal year? In this heightened state of anxiety, investors focused primarily on high-dividend-yield This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. 5 and defensive stocks, which in many cases reached historically high relative valuations despite low earnings growth rates. Cyclical stocks with attractive valuations declined. In fact, we saw many of the stocks we target for the fund decline by as much as 20% to 40% from their year-to-date highs with absolutely no change in company fundamentals. I believe that, overall, the stocks that outperformed during the year have a considerably less attractive risk/reward profile, and I continue to see opportunity in areas that the market is neglecting — specifically cyclical stocks with solid growth prospects and attractive valuations. Having said that, there were also a few cases where stocks ran into unexpected turmoil, and these situations affected performance. What were some examples of stocks that hurt performance? The biggest detractor from returns during the period was First Solar . The Arizona-based company manufactures solar panels and implements utility-scale solar projects. We owned the stock due to its significant earnings and free-cash-flow generation potential as the company transitioned away from a commodity module business in Europe and toward large-scale utility projects in more sustainable markets. As the older module business struggled, the market questioned the magnitude and sustainability of the utility-scale projects, and management changes occurred. The stock suffered as a result. Another stock that hurt returns during the year was Best Buy , a large retailer of consumer electronics. The stock was hurt by perceptions of an increasingly competitive environment and by management changes. While the secular challenges from a shift to online purchases is well known, we believe the potential impact on the company may be less than market perceptions. In our view, the combination of product cycles in TV and other areas, substantial cost-cutting Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Due to rounding, allocations may not add up to 100%. 6 opportunities, and very strong free-cash-flow generation position Best Buy for a higher EPS growth rate than market perceptions. Additionally, the founder of the company has stated his intention to form a group to take the company private, providing another potential way for the shares to appreciate. Outside of these special cases, were there any shifts in portfolio strategy? In a market that is so focused on macroeconomic issues, where investors appear to be ignoring positive U.S. economic data and solid business fundamentals, I did not materially change the fund’s positioning, although I have trimmed some cyclical holdings that rallied early in the year. I added to the fund’s health-care exposure and have increased positions in cyclical companies that I believe have a catalyst in place for improvement this year. One of the biggest macroeconomic factors moving markets has been the eurozone debt crisis. Although you manage a primarily U.S.-based portfolio, have events in Europe affected your strategy? It is difficult to separate any portion of the global equity market from Europe’s debt crisis. In addition to its potential impact on the domestic economy, the crisis also creates headwinds for U.S. companies with direct ties to European markets — and we monitor this risk very carefully across the fund’s portfolio. In my view, however, the greatest eurozone risk is the potential for a full-blown financial crisis that would derail global economic growth. I believe the likelihood of this has lessened this year, in part because of the European Central Bank’s aggressive actions to improve funding for troubled sovereigns This table shows the fund’s top 10 equity holdings by percentage of the fund’s net assets as of 7/31/12. Options and short-term holdings are excluded. Holdings will vary over time. 7 and banks. Eurozone debt woes are likely to affect the markets for some time — with fears and volatility escalating on occasion — as policymakers work toward a solution. What stocks helped performance during the year? Apple , the fund’s largest holding, continued to boost performance, as earnings grew rapidly in excess of market performance. Other contributors included Tyco International , a Swiss-based holding company that provides a range of products, from security systems to fire alarms, and Skyworks Solutions , an electronics manufacturer based in Massachusetts that designs products to enhance mobile connectivity. Skyworks was sold before the end of the period. Did you employ derivatives to execute any strategies during the period? Derivatives generally represent a small amount of the fund’s assets and are primarily used to help improve a risk-reward relationship versus owning the underlying security. Derivatives also help to mitigate overall risk in the portfolio. Having said that, the fund’s derivatives positions — particularly purchased options — on balance detracted from returns this year. What is your outlook for U.S. stocks going forward? Market conditions in the second quarter were reminiscent of last year, when only the most defensive stocks performed well, despite having slower growth prospects and more expensive valuations than cyclical stocks. In the past two years, even though the market has corrected dramatically, fundamentals have generally remained solid, and the U.S. equity markets have been able to rebound from many shocks. Today, interest rates are low, gas and commodity prices have come down, the housing and employment pictures have brightened, and I believe the outlook remains constructive for investors who can This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 maintain their focus and not get distracted by the noise. It is critical to remember a basic investing principle — the stock market is all about company earnings and what you pay for them. Corporate earnings are at record levels by a significant amount. The second part of the picture is valuation, which is at below-average levels, particularly for a low-interest-rate, low-inflation environment. Additionally, most measures of investor sentiment paint a very skeptical view of equity markets. Overall, these factors suggest a fairly constructive outlook for equities, despite many things to worry about. In my view, the combination of growth and valuation looks particularly attractive in many cyclical stocks and stretched in many defensive stocks. Thank you, Nick, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Nick C. Thakore is Co-Head of U.S. Equities at Putnam. He has an M.B.A. from the Wharton School of the University of Pennsylvania and a B.B.A. from the University of Michigan. Nick joined Putnam in 2008 and has been in the investment industry since 1993. IN THE NEWS Despite an unsteady economic recovery, corporate earnings have continued to surprise on the upside. Through early August, nearly two thirds of the S&P 500 companies that had reported second-quarter earnings beat consensus estimates. That rate is slightly higher than the 10-year average of 62%, according to research by S&P Capital IQ. Some market watchers worry that a number of headwinds could derail the streak of higher corporate profits that began in 2009, including a strengthening U.S. dollar and a potentially deteriorating situation in Europe. Analysts currently expect S&P 500 earnings in the third quarter to be slightly lower than those recorded a year ago. But for now, the second quarter of 2012 could mark the 10th straight quarter of higher earnings for the S&P 500. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (4/1/69) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (7/2/12) (7/2/12) (3/31/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 10.21% 10.06% 9.24% 9.24% 9.38% 9.38% 9.53% 9.44% 9.93% 6.90% 6.90% 10.33% 10 years 56.75 47.72 45.39 45.39 45.43 45.43 49.14 43.96 52.94 60.71 60.71 60.71 Annual average 4.60 3.98 3.81 3.81 3.82 3.82 4.08 3.71 4.34 4.86 4.86 4.86 5 years 12.66 6.19 8.48 6.48 8.49 8.49 9.82 5.97 11.23 14.04 14.04 14.04 Annual average 2.41 1.21 1.64 1.26 1.64 1.64 1.89 1.17 2.15 2.66 2.66 2.66 3 years 23.96 16.82 21.18 18.18 21.16 21.16 22.07 17.77 23.01 24.90 24.90 24.90 Annual average 7.42 5.32 6.61 5.73 6.61 6.61 6.87 5.60 7.15 7.69 7.69 7.69 1 year –9.61 –14.80 –10.26 –14.75 –10.26 –11.16 –10.03 –13.17 –9.82 –9.38 –9.38 –9.38 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Class R5 and class R6 shares, available to qualified employee-benefit plans only, are sold without an initial sales charge and have no CDSC. Performance for class R5 and class R6 shares prior to their inception is derived from the historical performance of class Y shares, beginning with inception of the Y share class, and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had they, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 7/31/12 Lipper Large-Cap Growth Funds Russell 1000 Growth Index category average* Annual average (Iife of fund) —† 8.97% 10 years 92.52% 76.86 Annual average 6.77 5.77 5 years 18.57 9.40 Annual average 3.46 1.73 3 years 53.50 41.62 Annual average 15.35 12.24 1 year 8.26 3.38 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/12, there were 718, 648, 555, 363, and 9 funds, respectively, in this Lipper category. † The fund’s benchmark, the Russell 1000 Growth Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,539 and $14,543, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,396. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $15,294, $16,071, $16,071, and $16,071, respectively. 11 Fund price and distribution information For the 12-month period ended 7/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 7/31/11 $22.80 $24.19 $19.29 $21.15 $21.03 $21.79 $22.40 — — $23.77 7/2/12* — $21.85 $21.85 — 7/31/12 20.61 21.87 17.31 18.98 18.92 19.61 20.20 21.54 21.54 21.54 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. * Inception date of class R5 and class R6 shares. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (4/1/69) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.26% 10.11% 9.29% 9.29% 9.43% 9.43% 9.58% 9.49% 9.98% 10.38% 10 years 47.72 39.22 37.01 37.01 37.09 37.09 40.56 35.63 44.18 51.42 Annual average 3.98 3.36 3.20 3.20 3.20 3.20 3.46 3.09 3.73 4.24 5 years 10.91 4.55 6.79 4.79 6.88 6.88 8.22 4.41 9.56 12.31 Annual average 2.09 0.89 1.32 0.94 1.34 1.34 1.59 0.87 1.84 2.35 3 years 36.28 28.42 33.18 30.18 33.22 33.22 34.27 29.58 35.27 37.26 Annual average 10.87 8.70 10.02 9.19 10.03 10.03 10.32 9.02 10.59 11.13 1 year –11.08 –16.18 –11.77 –16.18 –11.70 –12.59 –11.50 –14.61 –11.31 –10.87 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/11 1.17% 1.92% 1.92% 1.67% 1.42% 0.75%* 0.65%* 0.92% Annualized expense ratio for the six-month period ended 7/31/12†‡ 1.05% 1.80% 1.80% 1.55% 1.30% 0.64% 0.54% 0.80% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expenses for class R5 and R6 shares are based on the expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. † For the fund’s most recent fiscal half year or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 7/31/12; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.13% from annualizing the performance fee adjustment for the six months ended 7/31/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February1, 2012 (or, in the case of class R5 and R6 shares, from July 3, 2012 (commencement of operations)) to July31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.09 $8.71 $8.71 $7.50 $6.30 $0.50‡ $0.42‡ $3.88 Ending value (after expenses) $949.30 $945.90 $945.70 $946.90 $948.40 $985.80 $985.80 $950.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/12 (for class R5 and R6 shares, the period from 7/3/12 (commencement of operations) to 7/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from February 1, 2012 to July 31, 2012, they would have been higher. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July31, 2012, use the following calculation method. To find the value of your investment on February1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment from February 1, 2012 (or, in the case of class R5 an R6 shares, from July 3, 2012 (commencement of operations)) to July 31, 2012, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.27 $9.02 $9.02 $7.77 $6.52 $0.51‡ $0.43‡ $4.02 Ending value (after expenses) $1,019.64 $1,015.91 $1,015.91 $1,017.16 $1,018.40 $1,003.45 $1,003.53 $1,020.89 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/12 (for class R5 and R6 shares, the period from 7/3/12 (commencement of operations) to 7/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from February 1, 2012 to July 31, 2012, they would have been higher. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2012, Putnam employees had approximately $332,000,000 and the Trustees had approximately $79,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any 17 single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve month period under the management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2011. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all 18 open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 19 Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Large-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 1st Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 758, 660 and 571 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the three- and five-year periods ended December 31, 2011 had been favorable, expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2011 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in significant part to the fund’s poor stock selection in the information technology, financials, and consumer discretionary sectors. The Trustees also considered steps that Putnam Management had taken to support improved performance. They observed that, in November 2008, a new portfolio manager had taken sole responsibility for managing the fund’s investments and that, although the fund had not performed well in 2011, the fund ranked in the first quartile for the three-year period ended December 31, 2011. The Trustees also considered a number of other changes that Putnam Management had made in recent years 20 in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Voyager Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Voyager Fund (the “fund”) at July 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 14, 2012 23 The fund’s portfolio 7/31/12 COMMON STOCKS (92.8%)* Shares Value Aerospace and defense (4.3%) Honeywell International, Inc. 938,100 $54,456,705 L-3 Communications Holdings, Inc. S 285,000 20,203,650 Precision Castparts Corp. 137,100 21,327,276 United Technologies Corp. 758,600 56,470,184 Air freight and logistics (0.4%) FedEx Corp. 137,300 12,398,190 Airlines (0.3%) Delta Air Lines, Inc. † 1,142,610 11,026,187 Auto components (3.6%) Allison Transmission Holdings, Inc. S 302,017 5,680,940 American Axle & Manufacturing Holdings, Inc. † S 726,281 7,836,572 Goodyear Tire & Rubber Co. (The) † 3,096,711 35,457,341 Johnson Controls, Inc. S 1,569,049 38,677,058 Tenneco, Inc. † S 554,519 16,241,862 TRW Automotive Holdings Corp. † 146,600 5,761,380 Valeo SA (France) 413,217 17,626,253 Automobiles (1.6%) Fiat SpA (Italy) † S 3,405,938 16,615,552 General Motors Co. † 218,600 4,308,606 Nissan Motor Co., Ltd. (Japan) 1,162,700 10,916,013 Tesla Motors, Inc. † S 539,696 14,798,464 Volkswagen AG (Preference) (Germany) 54,987 9,382,779 Biotechnology (0.8%) Celgene Corp. † 127,600 8,735,496 Dendreon Corp. † S 1,386,800 6,601,168 Gilead Sciences, Inc. † 234,000 12,713,220 Building products (0.7%) Owens Corning, Inc. † S 848,500 22,790,710 Capital markets (1.9%) Blackstone Group LP (The) 1,414,663 19,593,083 Charles Schwab Corp. (The) S 1,404,400 17,737,572 KKR & Co. LP 618,359 8,650,842 Morgan Stanley 386,100 5,274,126 State Street Corp. 358,503 14,476,351 Chemicals (4.3%) Celanese Corp. Ser. A 715,600 27,285,828 Dow Chemical Co. (The) 115,559 3,325,788 Georgia Gulf Corp. 164,100 5,379,198 Monsanto Co. 143,200 12,260,784 Tronox, Ltd. Class A † § 4,380,160 101,488,307 24 COMMON STOCKS (92.8%)* cont. Shares Value Communications equipment (3.7%) Cisco Systems, Inc. 563,347 $8,985,385 Juniper Networks, Inc. † S 269,088 4,717,113 Polycom, Inc. † 2,113,088 18,468,389 Qualcomm, Inc. 1,647,909 98,347,209 Computers and peripherals (11.2%) Apple, Inc. † 515,750 314,999,470 EMC Corp. † 1,255,100 32,896,171 Hewlett-Packard Co. S 649,100 11,839,584 NetApp, Inc. † 191,500 6,256,305 SanDisk Corp. † 709,900 29,198,187 Construction materials (0.3%) BBMG Corp. (China) 8,572,000 5,311,405 China Shanshui Cement Group, Ltd. (China) 7,308,000 4,125,903 Consumer finance (0.5%) Capital One Financial Corp. 292,200 16,506,378 Diversified financial services (2.2%) Bank of America Corp. 495,800 3,639,172 Citigroup, Inc. 1,249,200 33,890,796 JPMorgan Chase & Co. 1,055,100 37,983,600 Electronic equipment, instruments, and components (1.0%) Corning, Inc. S 628,100 7,166,621 Hollysys Automation Technologies, Ltd. (China) † S 1,220,402 9,506,932 TE Connectivity, Ltd. (Switzerland) 527,200 17,402,872 Energy equipment and services (5.3%) Baker Hughes, Inc. 104,600 4,845,072 Cameron International Corp. † 745,300 37,466,231 Halliburton Co. 1,137,510 37,685,706 National Oilwell Varco, Inc. 393,800 28,471,740 Oil States International, Inc. † 224,500 16,321,150 Schlumberger, Ltd. 884,393 63,021,845 Food and staples retail (0.4%) Walgreen Co. S 352,300 12,809,628 Food products (0.5%) Mead Johnson Nutrition Co. 260,600 19,013,376 Health-care equipment and supplies (2.3%) Baxter International, Inc. 707,000 41,366,570 China Medical Technologies, Inc. ADR (China) † S 570,437 1,654,267 Covidien PLC (Ireland) 268,100 14,981,428 St. Jude Medical, Inc. 470,100 17,562,936 Stryker Corp. 84,600 4,401,738 25 COMMON STOCKS (92.8%)* cont. Shares Value Health-care providers and services (2.3%) Aetna, Inc. 484,600 $17,474,676 Catamaran Corp. (Canada) † 226,341 19,128,078 CIGNA Corp. 209,000 8,418,520 Express Scripts Holding Co. † 614,631 35,611,720 Hotels, restaurants, and leisure (1.8%) Las Vegas Sands Corp. 665,900 24,252,078 McDonald’s Corp. 38,300 3,422,488 Sands China, Ltd. (Hong Kong) 2,365,200 6,949,428 Starbucks Corp. 592,800 26,841,984 Industrial conglomerates (1.1%) General Electric Co. 1,014,000 21,040,500 Tyco International, Ltd. 347,100 19,069,674 Insurance (4.1%) Aflac, Inc. 1,127,746 49,372,720 Assured Guaranty, Ltd. (Bermuda) 3,155,109 37,798,206 Hartford Financial Services Group, Inc. (The) S 1,174,976 19,328,355 MetLife, Inc. 986,100 30,342,297 Prudential PLC (United Kingdom) 664,164 7,882,862 Internet and catalog retail (1.6%) HomeAway, Inc. † S 622,400 14,290,304 Priceline.com, Inc. † 61,197 40,496,503 Internet software and services (4.2%) Baidu, Inc. ADR (China) † 502,400 60,549,248 eBay, Inc. † 256,600 11,367,380 Facebook, Inc. Class B † F 115,920 2,264,961 Google, Inc. Class A † 115,355 73,016,254 IT Services (2.4%) Total Systems Services, Inc. 172,800 4,086,720 Unisys Corp. † § 3,171,639 61,624,946 Visa, Inc. Class A 139,600 18,018,172 Leisure equipment and products (0.7%) Brunswick Corp. S 1,134,400 24,945,456 Life sciences tools and services (0.7%) Thermo Fisher Scientific, Inc. 445,400 24,795,418 Machinery (2.9%) China National Materials Co., Ltd. (China) 15,342,000 3,696,166 Cummins, Inc. 332,400 31,877,160 Eaton Corp. S 503,300 22,064,672 Joy Global, Inc. S 373,200 19,384,008 Stanley Black & Decker, Inc. 177,300 11,859,597 Timken Co. 342,990 12,416,238 26 COMMON STOCKS (92.8%)* cont. Shares Value Media (1.7%) Comcast Corp. Class A 585,535 $19,059,164 DIRECTV Class A † 557,869 27,703,775 News Corp. Class A 440,400 10,138,008 Time Warner, Inc. 112,500 4,401,000 Metals and mining (3.0%) Cliffs Natural Resources, Inc. S 321,044 13,127,489 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 999,914 33,667,104 Goldcorp, Inc. (Canada) 342,731 12,352,025 Newmont Mining Corp. 166,500 7,404,255 Rio Tinto PLC (United Kingdom) 446,138 20,614,724 Rio Tinto PLC ADR (United Kingdom) 78,100 3,609,001 Vedanta Resources PLC (United Kingdom) S 634,886 9,619,897 Walter Energy, Inc. 186,788 6,406,828 Office electronics (0.8%) Xerox Corp. S 4,196,370 29,080,844 Oil, gas, and consumable fuels (4.8%) Alpha Natural Resources, Inc. † 590,259 4,137,716 Anadarko Petroleum Corp. 400,700 27,824,608 Apache Corp. 151,520 13,048,902 BG Group PLC (United Kingdom) 534,762 10,511,334 Cabot Oil & Gas Corp. S 590,100 24,896,319 Hess Corp. 196,200 9,252,792 Marathon Oil Corp. 1,476,621 39,086,158 Noble Energy, Inc. 409,200 35,776,356 Southwestern Energy Co. † S 143,300 4,764,725 Personal products (0.3%) Avon Products, Inc. 733,800 11,366,562 Pharmaceuticals (2.6%) Elan Corp. PLC ADR (Ireland) † 368,100 4,251,555 Jazz Pharmaceuticals PLC (Ireland) † S 758,000 36,437,060 Johnson & Johnson 56,800 3,931,696 Medicines Co. (The) † 310,354 7,771,264 Merck & Co., Inc. 46,700 2,062,739 Pfizer, Inc. 324,032 7,789,729 Shire PLC ADR (Ireland) 87,200 7,514,896 Warner Chilcott PLC Class A (Ireland) † 902,900 15,349,300 Watson Pharmaceuticals, Inc. † 75,000 5,837,250 Professional services (0.3%) Verisk Analytics, Inc. Class A † 192,900 9,693,225 Real estate management and development (0.2%) CBRE Group, Inc. Class A † 560,200 8,727,916 27 COMMON STOCKS (92.8%)* cont. Shares Value Road and rail (0.4%) Hertz Global Holdings, Inc. † S 912,603 $10,275,910 Localiza Rent a Car SA (Brazil) 258,900 4,198,344 Semiconductors and semiconductor equipment (2.7%) Advanced Micro Devices, Inc. † S 2,920,490 11,857,189 First Solar, Inc. † S 2,449,844 38,070,576 Texas Instruments, Inc. S 1,643,000 44,755,320 Software (3.9%) Longtop Financial Technologies Ltd. ADR (Hong Kong) † F 478,830 — Microsoft Corp. 1,968,800 58,020,536 Oracle Corp. 1,747,789 52,783,228 Perfect World Co., Ltd. ADR (China) 603,227 5,809,076 Salesforce.com, Inc. † S 65,550 8,151,798 VMware, Inc. Class A † S 150,600 13,668,456 Specialty retail (3.4%) Bed Bath & Beyond, Inc. † S 323,900 19,741,705 Best Buy Co., Inc. S 3,173,859 57,415,109 Cia Hering (Brazil) 175,600 3,467,097 Group 1 Automotive, Inc. S 15,245 819,419 Lowe’s Cos., Inc. 379,200 9,620,304 Office Depot, Inc. † S 10,766,596 19,164,541 OfficeMax, Inc. † S 1,690,807 7,591,723 Staples, Inc. S 199,300 2,539,082 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. S 476,500 23,505,745 Thrifts and mortgage finance (0.1%) MGIC Investment Corp. † S 561,500 1,353,215 Radian Group, Inc. S 520,000 1,456,000 Tobacco (0.5%) Lorillard, Inc. 53,200 6,843,648 Philip Morris International, Inc. 122,769 11,225,997 Trading companies and distributors (0.3%) WESCO International, Inc. † S 194,100 10,813,311 Total common stocks (cost $3,564,410,556) 28 WARRANTS (3.3%)* † Expiration Strike date price Warrants Value Bank of America Corp. W 10/28/18 $30.79 19,401,439 $13,969,036 Citigroup, Inc. 1/4/19 106.10 38,441,283 11,916,798 Ford Motor Co. 1/1/13 9.20 7,829,383 5,793,743 General Motors Co. 7/10/19 18.33 1,455,144 9,807,671 General Motors Co. 7/10/16 10.00 400,790 4,424,722 Hartford Financial Services Group, Inc. (The) W 6/26/19 9.70 955,528 8,829,079 JPMorgan Chase & Co. W 10/28/18 42.42 2,526,332 25,414,900 Wells Fargo & Co. W 10/28/18 34.01 3,694,600 36,613,486 Total warrants (cost $177,842,680) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.6%)* strike price amount Value Aetna, Inc. (Call) Sep-12/$44.00 1,220,913 $53,476 Aetna, Inc. (Call) Sep-12/48.00 785,110 17,736 Amazon.com, Inc. (Call) Aug-12/235.00 197,600 451,516 Assured Guaranty, Ltd. (Call) Sep-12/14.00 1,609,597 271,700 Assured Guaranty, Ltd. (Call) Sep-12/17.00 1,416,446 185,271 Assured Guaranty, Ltd. (Call) Aug-12/16.00 2,085,474 113,825 Baidu, Inc. (Call) Dec-12/150.00 494,423 1,529,725 Baidu, Inc. (Call) Dec-12/130.00 328,157 299,279 Baidu, Inc. (Call) Sep-12/135.00 575,464 307,470 Baidu, Inc. (Call) Sep-12/150.00 419,344 107,815 Best Buy Co., Inc. (Call) Dec-12/23.00 2,594,961 1,824,517 Best Buy Co., Inc. (Call) Dec-12/23.00 1,648,077 991,889 Best Buy Co., Inc. (Call) Dec-12/25.00 2,303,843 919,832 Best Buy Co., Inc. (Call) Dec-12/23.00 236,136 168,365 Best Buy Co., Inc. (Call) Aug-12/14.00 367,877 1,542,508 Best Buy Co., Inc. (Call) Aug-12/17.00 564,524 839,240 Best Buy Co., Inc. (Call) Aug-12/23.00 1,685,946 149,609 DIRECTV (Call) Dec-12/55.00 1,764,332 1,346,745 DIRECTV (Call) Dec-12/50.00 1,029,125 258,310 First Solar, Inc. (Call) Sep-12/10.00 679,818 3,795,057 First Solar, Inc. (Call) Sep-12/10.00 229,138 1,279,154 First Solar, Inc. (Call) Sep-12/22.00 4,032,222 899,186 First Solar, Inc. (Call) Sep-12/18.00 1,611,223 381,054 First Solar, Inc. (Call) Sep-12/18.00 1,347,215 306,222 First Solar, Inc. (Call) Sep-12/20.00 1,350,956 128,746 First Solar, Inc. (Call) Sep-12/24.00 910,773 96,117 Fiat SpA (Call) Sep-12/4.40 6,053,673 520,646 Fiat SpA (Call) Sep-12/5.20 2,518,733 70,100 General Motors, Inc. (Call) Aug-12/26.00 4,352,434 40,216 General Motors, Inc. (Call) Aug-12/26.00 2,363,820 21,842 Google, Inc. (Call) Sep-12/640.00 137,434 2,309,441 Google, Inc. (Call) Sep-12/680.00 287,696 1,464,270 Hartford Financial Services Group, Inc. (The) (Call) Dec-12/14.00 555,647 1,689,167 Hess Corp. (Call) Aug-12/47.50 725,646 444,894 Hess Corp. (Call) Aug-12/52.50 1,869,978 166,652 29 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.6%)* cont. strike price amount Value Hewlett-Packard Co. (Call) Jan-13/$23.00 961,797 $338,745 Hewlett-Packard Co. (Call) Dec-12/23.00 3,341,516 982,406 iShares FTSE China 25 Index Fund (Call) Aug-12/36.00 5,454,316 899,962 iShares MSCI Emerging Markets Index (Call) Aug-12/41.00 2,034,291 755,615 iShares MSCI Emerging Markets Index (Call) Aug-12/38.00 1,052,797 1,033,636 iShares MSCI Emerging Markets Index (Call) Aug-12/42.00 6,633,862 399,823 iShares MSCI Emerging Markets Index (Call) Aug-12/42.00 3,529,350 212,714 JPMorgan Chase & Co. (Call) Dec-12/42.00 5,252,501 3,145,198 JPMorgan Chase & Co. (Call) Dec-12/40.00 2,319,369 2,430,351 JPMorgan Chase & Co. (Call) Dec-12/42.00 1,505,804 901,675 JPMorgan Chase & Co. (Call) Dec-12/40.00 3,171,459 511,873 JPMorgan Chase & Co. (Call) Dec-12/44.00 1,308,855 422,917 JPMorgan Chase & Co. (Call) Aug-12/38.00 1,767,623 367,264 Materials Select Sector SPDR Trust (Call) Aug-12/38.00 4,429,206 18,660 Qualcomm, Inc. (Call) Jan-13/60.00 939,298 3,846,284 R. R. Donnelley & Sons Co. (Call) Sep-12/14.00 3,710,806 670,691 Schlumberger Ltd. (Call) Aug-12/80.00 628,435 15,742 SPDR S&P rust (Call) Aug-12/142.00 1,686,105 1,379,841 SPDR S&P rust (Call) Aug-12/142.80 1,770,450 1,207,447 SPDR S&P rust (Call) Aug-12/144.00 6,438,317 1,000,186 SPDR S&P rust (Call) Aug-12/143.00 1,949,899 519,461 SPDR S&P rust (Call) Aug-12/145.00 3,222,838 277,235 SPDR S&P rust (Call) Aug-12/145.00 3,082,874 265,195 SPDR S&P rust (Put) Sep-12/127.00 997,425 1,038,359 SPDR S&P rust (Put) Sep-12/132.00 3,382,215 791,777 SPDR S&P rust (Put) Sep-12/125.00 722,668 590,637 SPDR S&P rust (Put) Sep-12/127.00 571,141 588,868 SPDR S&P rust (Put) Sep-12/130.00 1,416,430 264,872 SPDR S&P rust (Put) Aug-12/130.00 5,312,801 1,316,007 SPDR S&P rust (Put) Aug-12/130.00 1,386,820 343,522 SPDR S&P rust (Put) Aug-12/134.00 4,775,562 2,149,003 Xerox Corp. (Call) Jan-13/6.00 2,817,766 3,239,785 Total purchased options outstanding (cost $81,552,195) INVESTMENT COMPANIES (0.8%)* Shares Value iShares Dow Jones U.S. Home Construction Index Fund S 308,300 $4,994,460 Market Vectors Gold Miners ETF 169,700 7,259,766 SPDR S&P Homebuilders ETF S 325,200 6,842,208 SPDR S&P Metals & Mining ETF 228,700 9,102,260 Total investment companies (cost $26,890,876) 30 U.S. TREASURY OBLIGATIONS (0.4%)* Principal amount Value U.S. Treasury Inflation Protected Securities 1 1/8s, January 15, 2021 i $1,899,575 $2,221,667 U.S. Treasury Notes 1 1/4s, September 30, 2015 i 1,110,000 1,147,196 1/2s, November 15, 2013 i 5,680,000 5,708,230 1/8s, September 30, 2013 i 4,587,000 4,585,119 Total U.S. treasury obligations (cost $13,662,212) CONVERTIBLE PREFERRED STOCKS (0.3%)* Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 159,420 $9,425,708 Total convertible preferred stocks (cost $12,472,615) SHORT-TERM INVESTMENTS (12.0%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 354,329,193 $354,329,193 Putnam Money Market Liquidity Fund 0.13% e 48,686,257 48,686,257 SSgA Prime Money Market Fund 0.12% P 11,741,440 11,741,440 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.107%, December 13, 2012 ## $3,167,000 3,165,556 U.S. Treasury Bills with an effective yield of 0.104%, October 18, 2012 412,000 411,918 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.093%, November 15, 2012 1,653,000 1,652,452 Total short-term investments (cost $419,987,084) TOTAL INVESTMENTS Total investments (cost $4,296,818,218) Key to holdings abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $3,514,165,420. † Non-income-producing security. § Affiliated Company (Note 7). ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). 31 i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period. W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $1,453,020 to cover certain derivatives contracts. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 7/31/12 (aggregate face value $157,373,347) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Danish Krone Sell 8/16/12 $9,986,148 $10,229,626 $243,478 Credit Suisse AG Euro Sell 8/16/12 49,719,552 50,273,857 554,305 Japanese Yen Sell 8/16/12 8,530,019 8,395,682 (134,337) UBS AG British Pound Sell 8/16/12 63,707,982 63,054,682 (653,300) Canadian Dollar Sell 8/16/12 26,154,881 25,419,500 (735,381) Total WRITTEN OPTIONS OUTSTANDING at 7/31/12 (premiums received $30,965,575) Contract Expiration date/ amount strike price Value Aetna, Inc. (Call) 785,110 Sep-12/$52.00 $1 Amazon.com, Inc. (Call) 197,600 Aug-12/245.00 41,496 Assured Guaranty, Ltd. (Call) 1,416,446 Sep-12/19.00 102,399 Assured Guaranty, Ltd. (Call) 2,085,474 Aug-12/18.00 23,774 Baidu, Inc. (Call) 494,423 Dec-12/165.00 648,369 Baidu, Inc. (Call) 419,344 Sep-12/165.00 32,603 Best Buy Co., Inc. (Call) 2,594,961 Dec-12/25.00 1,036,064 Best Buy Co., Inc. (Call) 1,648,077 Dec-12/25.00 658,011 Best Buy Co., Inc. (Call) 236,136 Dec-12/25.00 94,280 Best Buy Co., Inc. (Call) 2,303,843 Dec-12/27.00 503,021 Best Buy Co., Inc. (Call) 1,685,946 Aug-12/25.00 69,947 DIRECTV (Call) 1,764,332 Dec-12/60.00 319,169 First Solar, Inc. (Call) 679,818 Sep-12/20.00 290,194 First Solar, Inc. (Call) 4,032,222 Sep-12/26.00 242,458 First Solar, Inc. (Call) 229,138 Sep-12/20.00 97,812 First Solar, Inc. (Call) 910,773 Sep-12/28.00 27,340 Fiat SpA (Call) 2,518,733 Sep-12/6.00 3 General Motors, Inc. (Call) 2,363,820 Aug-12/28.00 4,680 General Motors, Inc. (Call) 4,352,434 Aug-12/28.00 4 Google, Inc. (Call) 137,434 Sep-12/660.00 1,296,058 Google, Inc. (Call) 287,696 Sep-12/700.00 764,059 Hess Corp. (Call) 1,869,978 Aug-12/57.50 18,999 32 WRITTEN OPTIONS OUTSTANDING at 7/31/12 (premiums received $30,965,575) cont. Contract Expiration date/ amount strike price Value Hewlett-Packard Co. (Call) 961,797 Jan-13/$25.00 $175,124 Hewlett-Packard Co. (Call) 3,341,516 Dec-12/25.00 494,411 iShares FTSE China 25 Index Fund (Call) 5,454,316 Aug-12/37.00 360,367 iShares MSCI Emerging Markets Index (Call) 2,034,291 Aug-12/43.00 107,553 iShares MSCI Emerging Markets Index (Call) 6,633,862 Aug-12/44.00 15,397 iShares MSCI Emerging Markets Index (Call) 3,529,350 Aug-12/44.00 8,192 JPMorgan Chase & Co. (Call) 5,252,501 Dec-12/44.00 1,697,188 JPMorgan Chase & Co. (Call) 2,319,369 Dec-12/42.00 1,388,838 JPMorgan Chase & Co. (Call) 1,505,804 Dec-12/44.00 486,555 JPMorgan Chase & Co. (Call) 1,308,855 Dec-12/48.00 133,503 JPMorgan Chase & Co. (Call) 1,767,623 Aug-12/40.00 68,937 Qualcomm, Inc. (Call) 939,298 Jan-13/65.00 1,967,651 R. R. Donnelley & Sons Co. (Call) 3,710,806 Sep-12/15.00 238,056 Schlumberger Ltd. (Call) 628,435 Aug-12/90.00 1 SPDR S&P rust (Call) 1,770,450 Aug-12/144.80 588,475 SPDR S&P rust (Call) 1,686,105 Aug-12/144.00 658,137 SPDR S&P rust (Call) 6,438,317 Aug-12/145.00 553,837 SPDR S&P rust (Call) 1,949,899 Aug-12/145.00 167,734 SPDR S&P rust (Put) 997,425 Sep-12/122.00 579,108 SPDR S&P rust (Put) 722,668 Sep-12/120.00 335,481 SPDR S&P rust (Put) 571,141 Sep-12/122.00 331,606 SPDR S&P rust (Put) 5,312,801 Aug-12/128.00 739,563 SPDR S&P rust (Put) 1,386,820 Aug-12/128.00 193,051 SPDR S&P rust (Put) 4,775,562 Aug-12/132.00 1,074,501 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/12 Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund appreciation Barclays Bank, PLC baskets 459,830 $— 1/25/13 (3 month USD- A basket $3,134,325 LIBOR-BBA) (BCSU115) of common stocks Total 33 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $468,177,708 $61,490,025 $— Consumer staples 61,259,211 — — Energy 346,599,320 10,511,334 — Financials 306,130,629 7,882,862 — Health care 304,390,724 — — Industrials 371,365,541 3,696,166 — Information technology 1,050,643,981 — 2,264,961 Materials 226,306,607 39,671,929 — Total common stocks Convertible preferred stocks — 9,425,708 — Investment companies 28,198,694 — — Purchased options outstanding — 56,917,343 — U.S. Treasury obligations — 13,662,212 — Warrants 116,769,435 — — Short-term investments 60,427,697 359,559,119 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(725,235) $— Written options — (18,634,007) — Total return swap contracts — 3,134,325 — Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 34 Statement of assets and liabilities 7/31/12 ASSETS Investment in securities, at value, including $339,689,595 of securities on loan (Note 1): Unaffiliated issuers (identified cost $3,678,918,850) $3,339,222,503 Affiliated issuers (identified cost $617,899,368) (Notes 1, 6 and 7) 566,128,703 Foreign currency (cost $42) (Note 1) 46 Dividends, interest and other receivables 2,624,567 Receivable for shares of the fund sold 1,293,179 Receivable for investments sold 89,621,076 Unrealized appreciation on swap contracts (Note 1) 3,134,325 Unrealized appreciation on forward currency contracts (Note 1) 797,783 Total assets LIABILITIES Payable to custodian 3,893,676 Payable for investments purchased 72,246,953 Payable for shares of the fund repurchased 6,879,753 Payable for compensation of Manager (Note 2) 1,282,036 Payable for investor servicing fees (Note 2) 1,658,486 Payable for custodian fees (Note 2) 53,614 Payable for Trustee compensation and expenses (Note 2) 1,211,714 Payable for administrative services (Note 2) 7,677 Payable for distribution fees (Note 2) 866,885 Unrealized depreciation on forward currency contracts (Note 1) 1,523,018 Written options outstanding, at value (premiums received $30,965,575) (Notes 1 and 3) 18,634,007 Collateral on securities loaned, at value (Note 1) 354,329,193 Collateral on certain derivative contracts, at value (Note 1) 25,403,652 Other accrued expenses 666,098 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 9) $4,432,223,747 Undistributed net investment income (Note 1) 36,556,238 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (577,885,048) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (376,729,517) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 35 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,874,779,192 divided by 139,474,533 shares) $20.61 Offering price per class A share (100/94.25 of $20.61)* $21.87 Net asset value and offering price per class B share ($105,362,501 divided by 6,086,579 shares)** $17.31 Net asset value and offering price per class C share ($166,329,020 divided by 8,762,608 shares)** $18.98 Net asset value and redemption price per class M share ($23,150,148 divided by 1,223,466 shares) $18.92 Offering price per class M share (100/96.50 of $18.92)* $19.61 Net asset value, offering price and redemption price per class R share ($18,921,379 divided by 936,624 shares) $20.20 Net asset value, offering price and redemption price per class R5 share ($9,860 divided by 458 shares)*** $21.54 Net asset value, offering price and redemption price per class R6 share ($9,860 divided by 458 shares)*** $21.54 Net asset value, offering price and redemption price per class Y share ($325,603,460 divided by 15,113,907 shares) $21.54 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 36 Statement of operations Year ended 7/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $936,927) (including dividend income of $1,053,415 from investments in affiliated issuers) (Note 7) $50,365,794 Interest (including interest income of $56,661 from investments in affiliated issuers) (Note 6) 75,724 Securities lending (Note 1) 3,906,913 Total investment income EXPENSES Compensation of Manager (Note 2) 16,961,976 Investor servicing fees (Note 2) 12,889,144 Custodian fees (Note 2) 122,559 Trustee compensation and expenses (Note 2) 331,451 Administrative services (Note 2) 125,149 Distribution fees — Class A (Note 2) 7,851,710 Distribution fees — Class B (Note 2) 1,234,881 Distribution fees — Class C (Note 2) 1,987,265 Distribution fees — Class M (Note 2) 189,940 Distribution fees — Class R (Note 2) 103,239 Other 1,430,111 Total expenses Expense reduction (Note 2) (730,450) Net expenses Net investment income Net realized loss on investments (including realized gain of $4,799,951 on affiliated issuers) (Notes 1, 3 and 7) (323,031,346) Net realized loss on swap contracts (Note 1) (34,662,535) Net realized gain on foreign currency transactions (Note 1) 19,339,029 Net realized gain on written options (Notes 1 and 3) 93,963,568 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 5,597,721 Net unrealized depreciation of investments, swap contracts and written options during the year (233,463,807) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 37 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $11,851,456 $375,703 Net realized gain (loss) on investments and foreign currency transactions (244,391,284) 605,680,079 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (227,866,086) (142,587,267) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (13,010,996) Class R — (24,298) Class Y — (2,169,495) Increase in capital from settlement payments (Note 9) 28,813 2,414,693 Redemption fees (Note 1) — 523 Increase (decrease) from capital share transactions (Note 4) (744,651,976) 539,692,262 Total increase (decrease) in net assets NET ASSETS Beginning of year 4,719,194,497 3,728,823,293 End of year (including undistributed net investment income of $36,556,238 and $7,414,719, respectively) The accompanying notes are an integral part of these financial statements. 38 This page left blank intentionally. 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A July 31, 2012 .07 (2.26) — e,j 1.07 .35 140 July 31, 2011 .01 2.74 (.08) — e .01 g 1.17 .05 176 July 31, 2010 — e 3.46 (.19) — e — e,f 1.26 (.03) 177 July 31, 2009 .08 (.16) h — — — e — e,i (.47) h 1.26 d .61 d 187 July 31, 2008 (.01) (1.60) — — — e — 1.20 d (.08) d 68 Class B July 31, 2012 (.07) (1.91) — e,j 1.82 (.40) 140 July 31, 2011 (.14) 2.33 — — — e .01 g 1.92 (.70) 176 July 31, 2010 (.13) 2.94 (.07) — e — e,f 2.01 (.77) 177 July 31, 2009 (.02) (.15) h — — — e — e,i (1.17) h 2.01 d (.13) d 187 July 31, 2008 (.13) (1.38) — — — e — 1.95 d (.84) d 68 Class C July 31, 2012 (.08) (2.09) — e,j 1.82 (.40) 140 July 31, 2011 (.15) 2.55 — — — e .01 g 1.92 (.71) 176 July 31, 2010 (.15) 3.24 (.11) — e — e,f 2.01 (.79) 177 July 31, 2009 (.02) (.17) h — — — e — e,i (1.19) h 2.01 d (.14) d 187 July 31, 2008 (.14) (1.51) — — — e — 1.95 d (.82) d 68 Class M July 31, 2012 (.03) (2.08) — e,j 1.57 (.15) 140 July 31, 2011 (.10) 2.53 — — — e .01 g 1.67 (.45) 176 July 31, 2010 (.10) 3.21 (.12) — e — e,f 1.76 (.53) 177 July 31, 2009 .01 (.15) h — — — e — e,i (.89) h 1.76 d .11 d 187 July 31, 2008 (.10) (1.50) — — — e — 1.70 d (.58) d 68 Class R July 31, 2012 .02 (2.22) — e,j 1.32 .09 140 July 31, 2011 (.05) 2.71 (.07) — e .01 g 1.42 (.20) 176 July 31, 2010 (.06) 3.41 (.16) — e — e,f 1.51 (.29) 177 July 31, 2009 .05 (.16) h — — — e — e,i (.66) h 1.51 d .35 d 187 July 31, 2008 (.05) (1.60) — — — e — 1.45 d (.30) d 68 Class R5 July 31, 2012† .01 (.32) — (1.42) * .05 * .03 * 140 Class R6 July 31, 2012† .01 (.32) — (1.42) * .04 * .04 * 140 Class Y July 31, 2012 .13 (2.36) — e,j .82 .59 140 July 31, 2011 .07 2.86 (.14) — e .01 g .92 .29 176 July 31, 2010 .04 3.62 (.23) — e — e,f 1.01 .21 177 July 31, 2009 .14 (.18) h — — — e — e,i (.23) h 1.01 d .96 d 187 July 31, 2008 .03 (1.66) — — — e — .95 d .18 d 68 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 41 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2009 0.03% July 31, 2008 <0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). h Reflects a non-recurring litigation payment from Enron Corporation which amounted to the following amounts per share outstanding as of December 29, 2008: Per share Class A $0.11 Class B 0.10 Class C 0.11 Class M 0.10 Class R 0.11 Class Y 0.12 This payment resulted in an increase to total returns of 0.71% for the year ended July 31, 2009. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. The accompanying notes are an integral part of these financial statements. 42 Notes to financial statements 7/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from August 1, 2011 through July 31, 2012. Putnam Voyager Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing in common stocks of midsize and large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms and whose business growth and other characteristics may lead to an increase in stock price. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering classR5 and R6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, class R6 and class Y shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total 43 value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 44 Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 96,900,000 on purchased options contracts for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $209,800,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $83,200,000 on total return swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $16,031,692 at the close of the reporting period. 45 Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,388,681 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,464,414. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $342,866,342. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $354,329,193. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million ($325 million prior to June 29, 2012) unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% (0.13% prior to June 29, 2012) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected 46 as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2012, the fund had a capital loss carryover of $414,288,774 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $115,108,326 $— $115,108,326 * 299,180,448 N/A 299,180,448 July 31, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $120,184,889 recognized during the period between November 1, 2011 and July 31, 2012 to its fiscal year ending July 31, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals and income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $17,290,063 to increase undistributed net investment income, $32,340 to decrease paid-in-capital and $17,257,723 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $204,596,984 Unrealized depreciation (639,208,786) Net unrealized depreciation (434,611,802) Undistributed ordinary income 38,731,535 Capital loss carryforward (414,288,774) Post-October capital loss deferral (120,184,889) Cost for federal income tax purposes $4,339,963,008 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance 47 over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 1000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.12%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.566% of the fund’s average net assets before a decrease of $5,031,148 (0.129% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $12,059 under the expense offset arrangements and by $718,391 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $2,879 as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 48 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $271,211 and $1,920 from the sale of classA and classM shares, respectively, and received $116,042 and $14,701 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,297 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $5,340,929,749 and $6,107,169,935, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at the beginning of the reporting period 45,813,203 $26,856,824 Options opened 930,402,453 259,138,979 Options exercised — — Options expired (691,120,496) (170,097,182) Options closed (187,082,411) (84,933,046) Written options outstanding at the end of the reporting period 98,012,749 $30,965,575 49 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 12,235,518 $257,512,287 35,779,506 $845,170,348 Shares issued in connection with reinvestment of distributions — — 512,046 11,910,291 12,235,518 257,512,287 36,291,552 857,080,639 Shares repurchased (34,733,577) (720,008,628) (28,955,588) (670,384,681) Net increase (decrease) Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 625,353 $11,055,715 1,482,586 $29,558,275 Shares issued in connection with reinvestment of distributions — 625,353 11,055,715 1,482,586 29,558,275 Shares repurchased (2,687,159) (47,622,687) (4,016,253) (78,710,519) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 1,350,453 $25,969,041 8,371,205 $185,321,835 Shares issued in connection with reinvestment of distributions — 1,350,453 25,969,041 8,371,205 185,321,835 Shares repurchased (4,297,925) (81,878,067) (1,315,125) (28,458,694) Net increase (decrease) Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 86,017 $1,633,858 165,235 $3,543,656 Shares issued in connection with reinvestment of distributions — 86,017 1,633,858 165,235 3,543,656 Shares repurchased (270,721) (5,219,119) (309,594) (6,648,027) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 442,370 $8,853,752 903,662 $21,130,597 Shares issued in connection with reinvestment of distributions — — 773 17,695 442,370 8,853,752 904,435 21,148,292 Shares repurchased (503,543) (10,494,622) (188,045) (4,322,936) Net increase (decrease) 50 For the period 7/3/12 (commencement of operations) to 7/31/12 ClassR5 Shares Amount Shares sold 458 $10,000 Shares issued in connection with reinvestment of distributions — — 458 10,000 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 7/31/12 ClassR6 Shares Amount Shares sold 458 $10,000 Shares issued in connection with reinvestment of distributions — — 458 10,000 Shares repurchased — — Net increase Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 6,847,431 $148,885,695 22,177,452 $548,159,838 Shares issued in connection with reinvestment of distributions — — 64,437 1,560,026 6,847,431 148,885,695 22,241,889 549,719,864 Shares repurchased (15,706,092) (333,359,201) (13,226,309) (318,155,442) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Value at end of the Shares owned Percentage of ownership reporting period ClassR5 458 100% $9,860 ClassR6 458 100 9,860 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $797,783 Payables $1,523,018 Equity contracts Investments, Receivables 176,821,103 Payables 18,634,007 Total 51 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Warrants* contracts Swaps Total Foreign exchange contracts $— $— $19,960,015 $— $19,960,015 Equity contracts (135,867,509) 6,091,015 — (34,662,535) (164,439,029) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Warrants* contracts Swaps Total Foreign exchange contracts $— $— $5,622,452 $— $5,622,452 Equity contracts 1,807,800 (47,790,122) — 6,557,179 (39,425,143) Total * For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $56,661 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,074,561,230 and $2,080,267,474, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at Market beginning value at end of reporting Purchase Sale Income Capital gain of reporting Affiliates period cost proceeds distributions distributions period Tronox, Ltd. ClassA $— $128,831,531 $— $1,053,415 $— $101,488,307 Unisys Corp. 58,717,953 39,848,214 46,379,282 — — 61,624,946 Total $— Market values are shown for those securities affiliated at the close of the reporting period. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 52 Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $2,358,440 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $56,253 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 53 Federal tax information (Unaudited) The fund designated 84.43% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 54 About the Trustees Independent Trustees 55 * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 56 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 57 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 58 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Independent Registered Principal Executive Officer, and Judith Cohen Public Accounting Firm Compliance Liaison Vice President, Clerk, and PricewaterhouseCoopers LLP Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Voyager Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2012	$187,242	$	$10,826	$7,414 July 31, 2011	$266,517	$	$11,319	$ — For the fiscal years ended July 31, 2012 and July 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $180,249 and $183,701 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
